UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22961 Alpha Architect ETF Trust (Exact name of registrant as specified in charter) 213 Foxcroft Road Broomall, PA 19008 (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) 215-882-9983 Registrant's telephone number, including area code Date of fiscal year end:September 30, 2015 Date of reporting period: December 31, 2014 Item 1. Schedule of Investments. ValueShares U.S. Quantitative Value ETF Schedule of Investments December 31, 2014 (Unaudited) Shares Fair Value COMMON STOCKS - 99.9% Aerospace & Defense - 2.8% Northrop Grumman Corp. $ Apparel Retail - 5.2% Foot Locker, Inc. The Gap, Inc. Apparel, Accessories & Luxury Goods - 2.5% Coach, Inc. Auto Parts & Equipment - 2.8% Magna International, Inc. Biotechnology - 2.2% Myriad Genetics, Inc. (a) Commodity Chemicals - 3.8% Methanex Corp. Westlake Chemical Corp. Communications Equipment - 5.4% Cisco Systems, Inc. Harris Corp. Computer & Electronics Retail - 4.8% Best Buy Co., Inc. GameStop Corp. Class A Construction & Engineering - 2.3% Fluor Corp. Department Stores - 2.5% Kohl's Corp. Diversified Chemicals - 2.4% Eastman Chemical Co. Education Services - 3.1% Apollo Education Group, Inc. (a) Fertilizers & Agricultural Chemicals - 2.6% CF Industries Holdings, Inc. Footwear - 2.6% Steven Madden, Ltd. (a) Health Care Equipment - 3.0% Edwards Lifesciences Corp. (a) Homefurnishing Retail - 2.8% Bed Bath & Beyond, Inc. (a) Industrial Machinery - 2.2% Valmont Industries, Inc. Integrated Oil & Gas - 4.4% Occidental Petroleum Corp. Suncor Energy, Inc. Integrated Telecommunication Services - 2.3% AT&T, Inc. Managed Health Care - 15.9% Aetna, Inc. Anthem, Inc. Cigna Corp. Health Net, Inc. (a) Humana, Inc. UnitedHealth Group, Inc. Oil & Gas Exploration & Production - 4.0% California Resources Corp. (a) Marathon Oil Corp. Southwestern Energy Co. (a) Packaged Foods & Meats - 2.4% Sanderson Farms, Inc. Personal Products - 2.3% Nu Skin Enterprises, Inc. Class A Semiconductors - 2.7% Marvell Technology Group Ltd. Specialized Consumer Services - 2.6% H&R Block, Inc. Specialty Chemicals - 2.6% Albemarle Corp. Systems Software - 2.7% CA, Inc. Technology Hardware, Storage & Peripherals - 5.0% Apple, Inc. Lexmark International, Inc. Class A TOTAL COMMON STOCKS (Cost $23,178,211) $ TOTAL INVESTMENTS - 99.9% (Cost $23,178,211) $ Other Assets in Excess of Liabilities - 0.1% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and is the exclusive property of MSCI, Inc. and Standard &Poor's Financial Services LLC ("S&P"). GICS® is a service mark of MSCI, Inc. and S&P and has been licenced for use by the Fund's Administrator, U.S. Bancorp Fund Services, LLC. ValueShares International Quantitative Value ETF Schedule of Investments December 31, 2014 (Unaudited) Shares Fair Value COMMON STOCKS - 99.5% Air Freight & Logistics - 2.0% bpost S.A. (a) $ Apparel Retail - 1.9% ABC-MART, Inc. (a) Auto Parts & Equipment - 6.1% Faurecia (a) NHK SPRING Co., Ltd. (a) TOKAI RIKA Co., Ltd. (a) Automobile Manufacturers - 5.9% DAIHATSU MOTOR Co., Ltd. (a) Fuji Heavy Industries Ltd. (a) MITSUBISHI MOTORS Corp. (a) Casinos & Gaming - 1.8% SJM Holdings Ltd. (a) Construction & Engineering - 9.7% ACS, Actividades de Construccion y Servicios, S.A. (a) COMSYS Holdings, Corp. (a) Hochtief Ag (a) KINDEN Corp. (a) NIPPO Corp. (a) Distributors - 1.9% Canon Marketing Japan, Inc. (a) Diversified Metals & Mining - 6.5% Anglo American PLC (a) BHP Billiton PLC (a) Rio Tinto PLC (a) Electric Utilities - 1.9% Fortum Oyj (a) Electronic Components - 1.9% HOYA Corp. (a) Electronic Equipment & Instruments - 1.8% Hitachi High-Technologies Corp. (a) Food Retail - 4.0% J Sainsbury PLC (a) LAWSON, Inc. (a) Health Care Distributors - 2.1% Alfresa Holdings Corporation (a) Home Entertainment Software - 1.9% GungHo Online Entertainment, Inc. (a) Homebuilding - 3.9% Sekisui Chemical Co., Ltd. (a) The Berkeley Group Holdings PLC (a) Hotels, Resorts & Cruise Lines - 3.7% Flight Centre Travel Group Ltd. (a) TUI AG (a) Industrial Machinery - 3.7% EBARA Corp. (a) SUMITOMO HEAVY INDUSTRIES, Ltd. (a) Integrated Telecommunication Services - 2.0% Bezeq Israeli Telecommmunication Corp. Ltd. (a) IT Consulting & Other Services - 2.0% OTSUKA Corp. (a) Leisure Products - 2.0% Namco Bandai Holdings, Inc. (a) Oil & Gas Equipment & Services - 8.5% Subsea 7 S.A. (a) Technip S.A. (a) Tecnicas Reunidas S.A. (a) WorleyParsons Ltd. (a) Oil & Gas Exploration & Production - 2.1% Woodside Petroleum Ltd. (a) Pharmaceuticals - 1.9% Otsuka Holdings Co., Ltd. (a) Steel - 4.2% Fortescue Metals Group Ltd. (a) Maruichi Steel Tube Ltd. (a) Technology Hardware, Storage & Peripherals - 3.9% Seiko Epson Corp. (a) TOSHIBA TEC Corp. (a) Tires & Rubber - 12.2% Bridgestone Corp. (a) Cie Generale des Etablissements Michelin (a) Pirelli & Co. SpA (a) Sumitomo Rubber Industries, Ltd. (a) The Yokohama Rubber Co., Ltd. (a) Toyo Tire & Rubber Co., Ltd. (a) TOTAL COMMON STOCKS (Cost $2,486,448) $ TOTAL INVESTMENTS - 99.5% (Cost $2,486,448) $ Other Assets in Excess of Liabilities - 0.5% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Foreign Issued Security. The Global Industry Classification Standard (GICS®) was developed by and is the exclusive property of MSCI, Inc. and Standard &Poor's Financial Services LLC ("S&P"). GICS® is a service mark of MSCI, Inc. and S&P and has been licenced for use by the Fund's Administrator, U.S. Bancorp Fund Services, LLC. VALUATION MEASUREMENTS (Unaudited) The Funds follow authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurement of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels below: Level 1 - Quoted prices in active markets for identical securities Level 2 - Evaluated price based on other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment spreads, credit risk, etc.) Level 3 - Significant unobservable inputs (including Fund's own assumptions in determining fair value of investments) The inputs or methodology used for valuing securities are not an indication of the credit risk associated with investing in those securities. The following is a summary of the inputs used to value each Fund's net assets as of December 31, 2014: Alpha Architect ValueShares U.S. Quantitative Value ETF Level 1 Level 2 Level 3 Total Common Stocks* $ $
